DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment responsive to the non-final Office Action dated November 16, 2020 was submitted on February 16, 2021.  Claims 1, 5 and 11 were amended.  Claims 6, 10 and 37 were canceled.  Claims 2, 7-9, 12, 13, 17, 20-23 and 25-35 were previously canceled.  Claims 1, 3-5, 11, 14-16, 18, 19, 24 and 36 are currently pending.
The amendments to claim 1 have overcome the prior art rejections of claims 1, 3-5, 11, 14-16, 18, 19, 24 and 36 (¶¶ 9-28 of the Office Action).  These rejections have therefore been withdrawn.  These claims, however, are subject to a new grounds of rejection as detailed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 14-16, 18, 19, 24 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (U.S. Patent Application Publication No. 2016/0249495 A1, cited in previous Office Action) in view of Nhan et al. (U.S. Patent Application Publication No. 2009/0036015 A1, cited in previous Office Action), Ponsolle et al. (International Patent Publication No. WO 2013/096377 A2, cited in previous Office Action, corresponding U.S. Patent Application Publication No. 2014/0370237 A1 cited below) and either of Cawse et al. (U.S. Patent Application Publication No. 2008/0295955 A1, cited in previous Office Action) or .
Regarding claim 1, Ghosh discloses a hybrid veil, comprising: (a) intermingled, randomly arranged carbon fibres in the form of a nonwoven structure (FIGS. 12 and 13, [0086] of Ghosh, composite #12 comprising a plurality of conductive filler #17 which can be in the form of a non-woven carbon scrim wherein the fibers are randomly arranged as depicted in FIGS 12-13); (b) particles dispersed throughout the nonwoven structure, wherein a majority of the particles are penetrating through the thickness of the nonwoven structure (FIGS. 12 and 13, [0086] of Ghosh, composite #12 comprising conductive shaped particles; [0047] of Ghosh, at least 90% of particles at 100% of thickness of composite).
Ghosh does not specifically disclose that the particles are polymeric particles formed from one or more thermoplastic polymers, one or more elastomeric polymers, or cross-linked thermoplastic polymers.  Rather Ghosh discloses conductive shaped particles have a core of one material such as alumina and a metal coating ([0060]-[0061] of Ghosh).  Cawse, however, discloses a composite material including a polymeric resin interleaf layer comprising conductive particles (Abstract, FIGS. 1-2 of Cawse).  Cawse discloses that the particles may be metal coated conducting particles comprising a core of a thermosetting or thermoplastic polymer ([0051]-[0053] of Cawse).  Restuccio discloses incorporating conductive particles in the interlaminar regions of composite structures (pg. 1, 2nd full paragraph of Restuccio).  The conductive particles in Restuccio comprise a mixture of at least one polymer and at least one non-metallic conductive material such as carbon or graphite (pg. 2, 1st full ¶, ¶ spanning pp. 5-6 of Restuccio).  Restuccio discloses that the polymer component can be a thermoplastic or thermoset resin (pg. 7, 3rd full ¶ of Restuccio).  It would have been obvious to a person having ordinary skill in the art as of the 
Ghosh does not specifically disclose that the fibres of the nonwoven structure are chopped fibres having lengths in the range of about 3 mm to about 18 mm and cross-sectional diameters in the range of about 3.0 µm to about 15 µm.  Ghosh, however, discloses adding the conductive fibers to provide conductivity in the x-y plane of the composite ([0086] of Ghosh).  Nhan discloses conductive non-woven webs comprising chopped carbon fibers having lengths of 3-6 mm and diameters of 3-15 µm ([0056] of Nhan).  It would have been obvious to a person 
Ghosh does not specifically disclose that the veil is flexible, self-supporting, and is permeable to liquid and gas and that the veil comprises (c) a polymeric or resinous binder present throughout the veil.  Ghosh, however, discloses that the carbon fibers and shaped particles are distributed in a resin to form the composite ([0086] of Ghosh).  Ponsolle discloses dry, self-supporting fibrous material used for subsequent resin infusion wherein the fibrous material contains fibers bound together by a binder component wherein the fibrous material is fluid permeable ([0012] of Ponsolle).  According to Ponsolle, the dry, self-supporting flexible fibrous material has advantages over standard pre-pregged materials in the manufacture of composite 
Ponsolle does not specifically disclose that the binder is present in an amount of 5% to 25% by weight based on the total weight of the veil.  Ponsolle, however, discloses preforms having a binder content of 0.1-15% by weight ([0025] of Ponsolle).  Ponsolle therefore clearly teaches a binder content range (i.e., 0.1-15% by weight) that overlaps the ranges recited in the claim (i.e., 5% to 25% by weight) which would render the claimed ranges obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Regarding claim 14, Cawse does not specifically disclose that the particles have a particle size distribution d50 in the range of about 10 µm to about 50 µm, or in the range of about 15 µm to about 35 µm, as measured by laser diffraction.  Cawse, however, discloses that at least 90% of the particles have a size of 5-40 µm ([0067] of Cawse).  Cawse therefore discloses a range of particle sizes that overlap the claimed range.  Moreover, Cawse discloses embodiments wherein at least 50% (i.e., at least 90%) of the particles have a size of 5-40 µm which overlaps the In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Regarding claim 15, Ponsolle discloses that the polymeric or resinous binder comprises a component selected from: thermoplastic polymers, elastomeric polymers, thermosetting resins, copolymers thereof and combinations thereof ([0024] of Ponsolle).
Regarding claim 16, Ponsolle discloses that the binder comprises a component selected from: vinyls; butadienes; silicones; polyesters; polyamides; cross-linked polyesters; acrylics; epoxies; phenoxies; phenolics; polyurethanes; phenol-formaldehyde resin; urea-formaldehyde resin; copolymers thereof and combinations thereof ([0024] of Ponsolle, binder comprises a polyurethanes and copolymers thereof; claim only requires one of the recited polymers).
Regarding claim 18, the hybrid veil of claim 1 is obvious over Ghosh in view of Nhan and Ponsolle as set forth above with respect to the rejection of claim 1.  Regarding the other limitations of claim 18, Cawse discloses forming a layer of resin and conducting particles between plies of composite material (Abstract, [0084] of Cawse).  As disclosed by Cawse, the electrically conductive particles lower the bulk resistivity of the composite material ([0080] of Cawse).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to interleave the modified fibrous preform between adjacent fibrous layers as taught by Cawse.  One of skill in the art would have been motivated to do so in order to lower the bulk resistivity of the composite material as taught by Cawse ([0080] of Cawse).
Regarding claim 19, Cawse discloses that the fibrous layers are selected from: woven and nonwoven fabrics, and multi-axial fabrics ([0089] of Cawse).
Regarding claim 24, the hybrid veil of claim 1 is obvious over Ghosh in view of Nhan and Ponsolle as set forth above with respect to the rejection of claim 1.  Regarding the other limitations of claim 24, Cawse discloses that the fibrous reinforcement can be a unidirectional tape ([0089] of Cawse).
Regarding claim 36, the hybrid veil of claim 1 is obvious over Ghosh in view of Nhan and Ponsolle and these references suggest forming the fibrous preform that is permeable to liquid resin and infusing the fibrous preform with a liquid resin (see analysis of claim 1 above).  Cawse also suggests interleaving the hybrid veil between adjacent fibrous layers (see analysis of claim 18 above).  Cawse further discloses interleaf layers having a thickness of 5 to 50 µm ([0125] of Cawse); that the resin comprises one or more thermoset resins ([0092] of Cawse); and curing the resin-infused preform ([0088] of Cawse). 
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh in view of Nhan, Ponsolle and either of Cawse or Restuccio as applied to claim 1 above and further in view of Lofaro et al. (U.S. Patent Application Publication No. 2006/0252344 A1, cited in previous Office Action).
Regarding claims 3 and 4, Ghosh does not specifically disclose that the hybrid veil has an areal weight of less than or equal to 12 gsm as recited in claim 3 or 5-12 gsm as recited in claim 4.  Lofaro, however, discloses a veil for use in a resin infusion process comprising fibers and conductive particles wherein the veil has an areal weight of 5-50 gsm ([0071] of Lofaro).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to form the dry, self-supporting fibrous material of Ghosh in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Claim 5 is rejected under 35 U.S.C. §103 as being unpatentable over Ghosh in view of Nhan, Ponsolle and either of Cawse or Restuccio as set forth above with respect to claim 1 and further in view of Baidak et al. (U.S. Patent Application Publication No. 2012/0115388 A1, cited in previous Office Action).
Regarding claim 5, neither Ghosh, Nhan, Ponsolle, Cawse nor Restuccio disclose that the weight ratio of fibres to particles in the veil is within the range of 5:1 to 1:1.  Baidak, however, .
Allowable Subject Matter
Claim 11 is allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 11, the closest prior art is to Ghosh.  Ghosh discloses a hybrid veil, comprising: (a) intermingled, randomly arranged carbon fibres in the form of a nonwoven structure (FIGS. 12 and 13, [0086] of Ghosh, composite #12 comprising a plurality of conductive filler #17 which can be in the form of a non-woven carbon scrim wherein the fibers are randomly arranged as depicted in FIGS 12-13); (b) particles dispersed throughout the nonwoven structure, 
Response to Arguments
Applicant's arguments have been fully considered to the extent that they apply to the new grounds of rejection but they are not persuasive.
The applicant asserts that Ghosh does not disclose a self-supporting veil that is permeable to liquid and gas or a veil comprising polymeric particles as recited in claim 1 (pg. 5, 2nd full ¶ and pg. 6, 3rd full ¶ of the amendment).  The Office Action, however, is relying upon either of Cawse or Restuccio to address the polymeric particle limitation and Ponsolle to address the permeability limitation.  Moreover, Cawse and Restuccio each discloses conductive particles comprising a thermoplastic or thermosetting polymer as recited in claim 1 (([0051]-[0053] of Cawse; pg. 7, 3rd
The applicant also asserts that the teaching of Ponsolle is not relevant to the electrically conductive article of Ghosh (pg. 6, 2nd full ¶ of the amendment).  Ponsolle, however, provides motivation for a person having ordinary skill in the art to form a dry, self-supporting fibrous material from the carbon fiber and shaped particles of Ghosh using a binder for subsequent resin infusion ([0002]-[0003] of Ponsolle see analysis of claim 1 above).  
In response to applicant's arguments against the references individually (pg. 6, 3rd full ¶ of the amendment), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER W. RAIMUND/
Examiner
Art Unit 1746


/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746